 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MILORAD OLIC,                                     No. 2:16-cv-0720 JAM AC P
11                       Plaintiff,
12           v.                                         ORDER
13    JEFFREY BEARD, et al.,
14                       Defendants.
15

16          Plaintiff has filed a motion for an extension of time that appears to seek additional time to

17   file a response to defendant’s answer. ECF No. 28. The Federal Rules of Civil Procedure allow a

18   reply to an answer only by order of the court. Fed. R. Civ. P. 12(a)(1)(C). The court has not

19   ordered plaintiff to reply to the answer and finds a reply is unnecessary. Since plaintiff does not

20   have leave to file a reply to the answer, his motion for extension will be denied. Plaintiff also

21   appears to seek additional time to serve discovery requests. This request will be denied as moot

22   because plaintiff seeks an extension until November 21 or 27, 2018, and the current deadline is

23   November 27, 2018 (ECF No. 27 at 5).

24          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for an extension of time

25   (ECF No. 28) is denied.

26   DATED: October 26, 2018

27

28
